PER CURIAM.
This is an appeal from a conviction of robbery.
The only point on appeal in this case concerns the failure of the trial judge to instruct the jury on the lesser included offense of larceny.
This Court heretofore handed down its decisions in Hand v. State and Raulerson v. State1 in which we held that Florida *49Statutes 919.16, F.S.A. did not mandatorily require the giving of a charge on larceny in a robbery trial where the evidence of the particular case would not support a conviction of the said lesser offense. We were reversed by the Florida Supreme Court in the Hand and Raulerson case, supra, and we therefore have no alternative except to accept the Florida Supreme Court’s decision on the matter as the law of this state until changed or modified. Therefore said case is reversed and the cause remanded for a new trial.
WIGGINTON, C. J., and JOHNSON and SPECTOR, JJ., concur.

. Hand v. State, Raulerson v. State, 199 So.2d 100 (Fla.1967).